Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 21, 2015

The Court of Appeals hereby passes the following order:

A15A0918. DANIEL W. TAYLOR v. CATHLENE T. ROBINSON.

      The trial court denied Daniel W. Taylor’s petition for mandamus relief, and
Taylor appealed to this Court. The Supreme Court, however, has exclusive appellate
jurisdiction over all cases involving extraordinary remedies, including mandamus.
See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264
(626 SE2d 83) (2006). Accordingly, this case is hereby TRANSFERRED to the
Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             01/21/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.